Case: 1:13-cv-04924 Document #: 295-1 Filed: 10/12/18 Page 1 of 3 PageID #:3431




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF
                           ILLINOIS EASTERN DIVISION

ANNABEL K. MELONGO,                  )
                                     )
     Plaintiff,                      ) Case No.     14 CV 2034
                                     )
     v.                              ) Honorable Judge John Z. Lee
                                     )
ROBERT PODLASEK, ET AL.              ) Magistrate Judge Sheila M. Finnegan
                                     )
     Defendants.                     )

                           APPENDIX OF EXHIBITS TO

                      PLAINTIFF’S COMBINED RESPONSE TO
                   DEFENDANTS’ COMBINED LOCAL RULE 56.1(A)
                  STATEMENT OF UNDISPUTED MATERIAL FACTS

                     AND STATEMENT OF ADDITIONAL FACTS
 Case: 1:13-cv-04924 Document #: 295-1 Filed: 10/12/18 Page 2 of 3 PageID #:3432


                               INDEX OF EXHIBITS
Exhibit    Description
   1       May 1, 2006 “Hey-Carol Email” dated
   2       May 11, 2006 Critical Technology Solutions Report
   3       July 19, 2006 Search Warrant Complaint
   4       May 4, 2006 Technical Support Email
   5       February 9, 2010 Email from WebHSP to Martin
   6       Annabel Melongo Declaration
   7       May 18, 2006 Email from D. Peters to Martin
   8       Docket Sheet re: Case No. 08CR1050201
   9       Court notes re: Case No. 08CR1050201
   10      Half Sheet re: Case No. 08CR1050201
   11      January 11, 2012 Hearing Transcript
   12      February 3, 2010 Motion to Compel Discovery or To Dismiss
   13      “Day of Arrest” page of the IllinoisCorruption.net Website
   14      “Chicago Courthouse” section of the IllinoisCorruption.net Website
   15      January 15, 2010 Forensic Report by A. Haqqani
   16      April 15, 2010 Sheriff’s Office Supplementary Report
   17      April 13, 2010 Sheriff’s Office Incident Report
   18      April 13, 2010 Court Complaint Transmittal Listing
   19      April 15, 2010 Hearing Transcript
   20      April 20, 2010 Hearing Transcript
   21      July 28, 2010 Amended Verified Motion for Review of All Bonds
   22      November 7-8, 2011 Email thread between A. Melongo and N. Albukerk
   23      November 10, 2011 Hearing Transcript
   24      November 10, 2011 Motion to Revoke Bond and Electronic Monitoring
   25      November 10, 2011 Classification Transfer Form
   26      November 7, 2011 Permission for Movement
   27      November 9, 2011 Sheriff’s Women’s Justice Programs Report
   28      June 19, 2012 Hearing Transcript
   29      July 26, 2012 Order
   30      July 19, 2012 Hearing Transcript
   31      August 9, 2012 State’s Notice of Appeal
   32      People v. Melongo, 2014 IL 114852
   33      May 2008 Grand Jury Indictment
   34      May 17, 2006 Email from C. Spizzirri to B. Salerno and D. Peters
   35      May 8, 2006 Letter from C. Spizzirri to R. Devine
   36      May 9, 2006 Letter from R. Devine to C. Spizzirri, faxed to W. Martin
   37      October 11, 2012 Hearing Transcript
   38      May 21, 2014 Email thread between R. Podlasek and M. Golden
   39      July 9, 2008 Email from C. Spizzirri to IT consultant D. Hobbs
   40      Julie Gunnigle Deposition Transcript (April 23, 2018)
   41      May 24-25, 2006 Emails from K. French to W. Martin
   42      May 31, 2006 Search Warrant Complaint for Yahoo
   43      October 13, 2006 Email from W. Martin to K. French with attachment
   44      December 3, 2009 People’s Response to Defendant’s Motion to Dismiss
Case: 1:13-cv-04924 Document #: 295-1 Filed: 10/12/18 Page 3 of 3 PageID #:3433




 45       July 11, 2012 Schiller Park Police Department Report of Inquiry
 46       June 16, 2014 Email from S. Monge (Voita) to R. Podlasek
 47       June 17, 2014 Email from S. Monge (Voita) to R. Podlasek
 48       October 26-27, 2011Email thread between A. Melongo and N. Albukerk
 49       May 18, 2006 Schiller Park Police Incident Report
 50       March 28, 2006 Letter from C. Spizzirri to Robert Half International
 51       November 20, 2006 Emails regarding ABC news report
 52       August 5, 2010 Email from C. Spizzirri to R. Podlasek and J. Gunnigle
 53       November 2, 2006 Letter from C. Spizzirri to R. Devine
 54       December 12, 2006 Email thread between C. Spizzirri and T. Dillon
 55       SALF Damages Claim to Robert Half
 56       August 28, 2008 Email from C. Spizzirri to T. DiCianni
 57       February 9-10, 2010 Email thread between W. Martin and C. Spizzirri
 58       June 17, 2010 Email from C. Spizzirri to J. Gunnigle, R. Podlasek & W. Martin
 59       July 24, 2009 Cybercrime Meeting sheet
 60       November 13 & 17, 2009 Email thread between C. Spizzirri and R. Podlasek
 61       May 13, 2010 Email from C. Spizzirri to J. Gunnigle and R. Podlasek
 62       June 11, 2010 Letter from C. Spizzirri to Attorney General Office
 63       August 23, 2010 Email from C. Spizzirri to J. Gunnigle
 64       November 25, 2010 Letter from C. Spizzirri to Chicago Tribune
 65       March 27, 2011 Letter from C. Spizzirri to Senator Trotter
 66       May 21, 2013 Letter from C. Spizzirri to Chief Deputy Attorney General
 67       November 9, 2009 Email from R. Podlasek to K. French (bottom of page)
 68       March 29, 2010 CL Report
 69       Northern Illinois Threat Assessment Task Force List
 70       April 13, 2010 Complaint for Arrest Warrant
 71       Handwritten Note by N. Albukerk
 72       January 14, 2011 Trial Transcript
 73       GoDaddy Search Warrant Complaint and Search Warrant
 74       Yahoo Search Warrant Complaint and Search Warrant
 75       June 24, 2011 Hearing Transcript
 76       September 20, 2011 Hearing Transcript
 77       October 5, 2011 Hearing Transcript
 78       October 13, 2011 Electronic Monitoring Order
 79       October 13, 2011 Hearing Transcript
 80       November 14, 2011 Hearing Transcript
 81       November 21, 2011 Electronic Monitoring Order
 82       November 30, 2011 Hearing Transcript
 83       December 7, 2011 Hearing Transcript
 84       January 23, 2012 Hearing Transcript
 85       February 3, 2012 Hearing Transcript
 86       February 14, 2012 Hearing Transcript
 87       June 4, 2012 Hearing Transcript
 88       July 27, 2012 Subpoena to Cook County Sheriff Police
 89       September 27, 2012 FOIA Response
